I cannot agree to accord the decision of Shriner v. Craft,166 Ala. 146, 51 So. 884, 28 L.R.A. (N.S.) 450, 139 Am. St. Rep. 19, the controlling effect on the result in this case it would be entitled to if it were a sound pronouncement of law. It has been too long settled in this state to be now made the subject of question that an executory contract may be modified or rescinded by mutual assent of the parties, and that without any new or additional consideration. Wellden v. Witt,145 Ala. 605, 616, 40 So. 126; Burkham v. Mastin, 54 Ala. 126; 3 Michie's Dig. (Ala.) pp. 356, 357. Mutual assent means "the meeting of the minds of both parties." Ins. Co. v. Young, 23 Wall. 85, 107, 23 L.Ed. 152; Martin v. Thrower,3 Ga. App. 784, 60 S.E. 825. Mutual assent is a mental process only, leading to an accord on a matter of contract. It does not involve the distinct legal element of consideration. It is manifest that to attribute to the expression "mutual assent" in the rule this court has so often stated as importing the necessity that both parties to the new contract created by the modification of the first executory contract is to do violence to the language repeatedly employed by this court in stating the rule. If A. sell a horse to B. for $100, B. giving his promissory note to A. for the purchase price, and on a subsequent day, before the note is due, A. and B. agree that the price of the horse should be $50 instead of $100, and they alter the note to accord with the subsequent agreement, is it possible that any court would hold that the agreement of the parties exonerating B. from the payment of one-half of the purchase price originally agreed on was a nudum pactum, and hence that B. in fact could be required to pay $100 for the horse? In the case supposed it is manifest that B. alone was a beneficiary of the feature of the agreement whereby one-half of his obligation was removed; he (B.) giving nothing whatever for the benefit the subsequent agreement conferred on him.